Investor Presentation 2 Safe Harbor for Forward Looking Statements Some of the statements in this presentation include forward-looking statements which reflect our current views with respect to future events and financial performance. Suchstatements include forward-looking statements both with respect to us in general and the insurance and reinsurance sectors specifically, both as to underwriting and investmentmatters. Statements which include the words "expect," "intend," "plan," "believe," "project," "anticipate," "seek," "will," and similar statements of a future or forward-looking natureidentify forward-looking statements in this presentation for purposes of the U.S. federal securities laws or otherwise. We intend these forward-looking statements to be covered bythe safe harbor provisions for forward-looking statements in the Private Securities Litigation Reform Act of 1995.
